EXHIBIT 10.1


AURELIO RESOURCE CORPORATION
2006 STOCK OPTION PLAN
NON-STATUTORY STOCK OPTION AGREEMENT

Agreement No.

[NAME]


     THIS NON-STATUTORY OPTION AGREEMENT is entered into as of the ___ day of
_________, _____, by and between Aurelio Resource Corporation (the "Company")
and ______________ (the "Option Holder").

     The Company desires, by affording the Option Holder an opportunity for
investment in shares of its Common Stock (the "Common Stock"), to further the
objectives of the Aurelio Resource Corporation. 2006 Stock Option Plan, a copy
of which is attached hereto as Exhibit A (the "Plan"), by providing a special
incentive to the Option Holder to continue his or her services to the Company
and to increase his or her efforts on behalf of the Company. (Terms capitalized
but not defined herein are used as defined in the Plan.)

The parties, in consideration of the mutual covenants herein set forth, agree as
follows:

     1. Option Grant. Upon the terms and subject to the conditions hereof, the
Company hereby grants to the Option Holder, as a matter of separate agreement
and not in lieu of salary or any other compensation for services, the right and
option (the "Option") to purchase up to an aggregate of _________shares of its
Common Stock pursuant to the Plan. The Option will be treated as a Non-Statutory
Option under Code Section 83.

     2. Stock Option Price and Grant Date. The purchase price of the Optioned
Shares will be $____ per share (the "Stock Option Price"). The date of action by
the Stock Option Committee in granting this Option was _____________(the "Grant
Date").

     3. Manner of Exercise.

     a. Vesting: Subject to the terms and conditions hereof and the terms of the
Plan, the Option will become exercisable as to 100% of the original number of
Optioned Shares on the Grant Date.

     b. Time of Exercise of Option: Subject to the vesting provisions set forth
above, the Option may be exercised at any time and from time to time on or
before the day preceding the third anniversary of the Grant Date (the "Option
Period").

     c. Notice of Exercise: Subject to the above, the Option may be exercised by
the Option Holder by providing written notice to the Company, which notice (a)
will state the election to exercise the Option and the number of shares as to
which the Option is then being exercised; (b) will be accompanied by payment in
full of the Stock Option Price of said shares; and (c) will be signed by the
person so exercising the Option and, in

--------------------------------------------------------------------------------

- 2 -


the event that the Option is being exercised by any person other than the Option
Holder, will be accompanied by appropriate proof of the right of such person to
exercise the Option as provided in the Plan. Payment of the Stock Option Price
may be made in cash, by cashier's check, or in shares of Common Stock valued at
Fair Value (as defined in the Plan) or as otherwise described by the Plan on the
date of exercise.

     d. Withholding: In any event, the Company may withhold the issuance of the
Common Stock until the Option Holder provides the Company with cash equal to the
federal and state income taxes, if any, that the Company is required to withhold
in connection with the exercise of the Option. Upon timely exercise of the
Option, the Company may (but shall not be required to) permit the Option Holder
to satisfy any withholding obligation by transferring to the Company Common
Stock or by having Common Stock withheld from the Common Stock otherwise
issuable upon exercise of this Option, with a Fair Value on the date that the
amount of tax is to be withheld equal to the amount the Company is required to
withhold in connection with the exercise of the Option.

     e. Subsequent Tax Liability: Federal and state income tax liability
resulting from the ultimate disposition of the stock purchased pursuant to the
Option will be the sole responsibility of the Option Holder.

     f. Issuance of Stock: Within a reasonable time from the date of receipt by
the Company of the foregoing notice and all required payments and other
documentation, a certificate or certificates for the shares as to which the
Option will have been so exercised, registered in the name of the person so
exercising the Option and, if deemed necessary by counsel to the Company,
including a legend to evidence any commitments given or restrictions imposed
pursuant to paragraph 7 hereof or otherwise, will be issued by the Company and
delivered to such person. All shares issued as provided herein will be fully
paid and non-assessable.

     4. Rights of Option Holder. The Option Holder will have none of the rights
of a stockholder with respect to any Common Stock subject to the Option until
such shares are issued to such Option Holder upon the exercise of the Option.

     5. Transferability. The Option is not transferable by the Option Holder
except by will or by the laws of descent and distribution, and the Option may be
exercised during the Option Holder's lifetime only by the Option Holder (or, in
the event of the Option Holder's disability or incapacity, by his or her legal
representative). Without limiting the generality of the foregoing, the Option
may not be assigned, transferred, pledged, or hypothecated (whether by operation
of law or otherwise) and will not be subject to execution, attachment, or
similar process. Any attempted assignment, transfer, pledge, hypothecation, or
other disposition of the Option contrary to the provisions hereof, or the levy
of any attachment or similar process upon the Option, may, at the election of
the Stock Option Committee, cause the Option to terminate forthwith and to be
thereafter null and void and of no force or effect.

--------------------------------------------------------------------------------

- 3 -


     6. Exercise After Termination of Employment, Death, or Disability.

     a. Termination for Cause: If the Option Holder's employment with theCompany
is terminated within the Option Period for cause, as determined by the Company
in its sole discretion, the Option thereafter will be void for all purposes. As
used in this Section, "cause" will mean a gross violation, as determined by the
Company, of the Company's established policies and procedures. The effect of
this Section will be limited to determining the consequences of a termination,
and nothing in this Section will restrict or otherwise interfere with the
Company's discretion with respect to the termination of any employee.

     b. Death or Disability of Option Holder: If the Option Holder's employment
with the Company is terminated within the Option Period because of the Option
Holder's death or disability (within the meaning of Code Section 22(e)), the
Option will remain exercisable, to the extent that it was exercisable on the
date of the Option Holder's death or disability, for a period of twelve months
after such date; provided, however, that in no event may the Option be exercised
after the expiration of the Option Period.

     c. Termination for Reasons other than Cause, Death, or Disability: If the
Option Holder's employment with the Company is terminated within the Option
Period for any reason other than cause or the Option Holder's death or
disability, the Option will remain exercisable, to the extent that it was
exercisable on the date of termination, for a period of three (3) months after
such date; provided, however, that in no event may the Option be exercised after
the expiration of the Option Period.

     d. Option Holders Who Are Not Employees: For purposes of this Section, an
Option Holder who is not an employee of the Company will be considered to have a
termination of employment if the Option Holder’s services to the Company
terminate.

     7. Limitations Upon Issuance of Stock. Anything contained herein to the
contrary notwithstanding, no Common Stock will be issued upon exercise of the
Option until the Company is satisfied that such shares may be issued in
compliance with all applicable laws and regulations, including, without
limitation, federal and applicable state securities laws, and with the
requirements of any stock exchange upon which the Common Stock is then listed.
In that connection, the Company may require the Option Holder, as a condition to
issuing such shares, to execute such covenants and certificates, containing such
agreements and representations, as the Company deems appropriate to establish
the availability of exemptions from federal and applicable state securities laws
and otherwise to effect or establish such compliance. The Company will not have
any liability with respect to any failure to issue shares as a result of the
provisions of this paragraph 7.

     8. No Right of Continued Service. Nothing in this Agreement or in the Plan
will confer on the Option Holder any right to continue as an employee, director
or consultant of the Company.

     9. Committee's Determination Binding. A determination by the Stock Option
Committee as to any question that may arise with respect to the interpretation
of the provisions of this Non-Statutory Stock Option Agreement or the Plan will
be final and binding on the Option Holder.

--------------------------------------------------------------------------------

- 4 -

     10. Incorporation of Plan by Reference. This Non-Statutory Stock Option
Agreement is entered into pursuant to the Plan and all terms and provisions of
the Plan hereby are incorporated by reference. The terms of the Plan will
control in the event of any inconsistency or ambiguity between the Plan and this
Non-Statutory Stock Option Agreement.

     11. Counsel. Each party has had the opportunity to obtain separate counsel
of choice. The Company expressly disclaims that it is giving any tax advice to
the Option Holder with respect to the grant or exercise of the Option or to any
disposition of the Optioned Shares. The Option Holder acknowledges and accepts
this disclaimer.

     12. Indemnification. Each party hereby indemnifies and agrees to hold
harmless the other party from any liability, cost or expense arising from or
related to any act or failure to act of such party which is in violation of this
Agreement.

     13. Governing Law. This Agreement will be construed and enforced in
accordance with the laws of the State of Nevada

     14. No Waiver. No waiver of any default under this Agreement will be
considered valid unless in writing, and no such waiver will be deemed a waiver
of any subsequent default of the same or similar nature.

     15. Amendment. This Agreement may be amended only by a written instrument
signed by both parties to this Agreement.

     16. Binding Effect. This Agreement is binding upon, and will inure to the
benefit of, the parties and their respective personal representatives and
permitted successors and assigns.

     IN WITNESS WHEREOF, the Company and the Option Holder have duly executed
this Option Agreement as of the day and year first above written.

COMPANY:


Aurelio Resource Corporation

By:  ______________________________

Name: Fred Warnaars
Title: President


OPTION HOLDER:


_____________________________
(Signature)


_____________________________
(Date)


--------------------------------------------------------------------------------